Citation Nr: 1117661	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-25 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left lung, rib, and heart disorders, with scarring, claimed as due to treatment at a VA medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied compensation under 38 U.S.C.A. § 1151 for left lung, rib, and heart disorders, with scarring (residuals of a left upper lobectomy, claimed as fractured ribs with resulting scar due to biopsy, failure to properly treat infection causing heart problem and damage to the air passage), as a consequence of treatment at a VA medical facility.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.

The Veteran, in written statements and testimony before the RO, contends that he incurred permanent left lung, rib, and heart problems, with scarring, as a result of December 2003 and May 2004 surgical procedures performed at a VA medical facility.  In essence, he alleges that the negligence of the VA surgeons and the inferior nature of the inpatient care that he received after both operations caused him to sustain fractured ribs and residual scarring, and permanent heart problems and a "messed up air passage."

The Veteran's VA medical records show that in early December 2003 he underwent a routine computed axial tomography, which revealed a suspicious nodule in his left lung.  Consequently, the Veteran's VA treating providers recommended that he undergo a lung biopsy to assess whether the growth was malignant.  The record shows that the Veteran received prior notification of the inherent risks of the surgery, particularly in view of his clinical history of hypercholesterolemia, hypertension, and tobacco use.  In a written statement, the Veteran indicated that he understood those inherent risks and still wished to proceed with the biopsy.  That surgical procedure took place on December 22, 2003, and resulted in a diagnosis of lung cancer (nonsmall cell carcinoma).  However, no post-operative complications were noted as a result of the biopsy.

After receiving his diagnosis, the Veteran underwent several months of outpatient oncology treatment using radiation and chemotherapy.  His treating physicians then recommended that he undergo surgery (left thoracotomy with possible lobectomy and pneumonectomy) to remove any remaining malignancies in his lung.  The Veteran agreed and was subsequently was admitted to a VA Medical Center on May 5, 2004.  At that time, he was advised of the potential risks of the procedure, including infection, internal bleeding, prolonged ventilation, and death.  The Veteran indicated that he understood those risks by signing a written consent form.  The next morning, prior to undergoing surgery, he was again apprised of the inherent risks and reaffirmed his willingness to proceed with the operation.  Following that procedure, the Veteran remained hospitalized for 10 days.  During that time, he was examined for possible signs of infection, but none were found.  Nor were any residual lung problems or other complications shown.  

The Veteran was discharged from the VA Medical Center on May 16, 2004.  Four days later, on May 20, 2004, he sought emergency room treatment at a private hospital for syncope and hypoxemia, caused by excess fluid in his lungs.  A private treating physician initially suspected that the Veteran's symptoms were manifestations of pulmonary emboli or deep vein thrombosis.  However, subsequent clinical testing ruled out those diagnoses and indicated that the Veteran was instead suffering from a large pericardial effusion with impending cardiac tamponade.  The severity of his symptoms, particularly the build-up of fluid in his lungs, necessitated immediate antibiotic treatment and pericardial window surgery, which took place on May 21, 2004.  Contemporaneous pathology studies of the extracted lung fluid revealed blood debris but no malignancies.  

After the operation, the Veteran underwent five days of inpatient assessments, which yielded diagnoses of post-operative pericardial effusion, respiratory distress secondary to mucous plugging, chronic renal insufficiency and iron deficiency with secondary anemia, persistent tachycardia, and anxiety.  However, none of the Veteran's inpatient treating providers related any of his pre- or post-operative symptoms to his December 2003 or May 2004 VA lung surgeries. 

The record thereafter shows that in June 2004, the Veteran was afforded a VA outpatient examination.  At that time, he complained of pain in the chest and rib cage pain, which he attributed to his prior VA lung surgeries.  However, the Veteran denied any other residual symptoms and indicated that his overall health was improving.  Subsequent medical records show that the Veteran has a scar in the vicinity of his third rib cage, which has been characterized as an expected and harmless residual of his December 2003 biopsy.  Additionally, his medical records show occasional complaints of shortness of breath, but are otherwise negative for any current lung or heart problems.  On the contrary, those records, most notably a May 2006 VA oncology report, show that the Veteran's heart beats at a normal rate, with regular rhythm and an absence of murmurs, rubs, or gallops.  Additionally, those records indicate that his chest is relatively clear and void of any rales or wheezing.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the Veteran has not yet been afforded a VA examination to address whether he has any permanent lung or heart residuals arising from VA negligence during the December 2003 lung biopsy, the ensuing May 2004 lung resection surgery, or the post-operative care that he received following each operation.  

The Board is mindful of the Veteran's own contentions and recognizes that, as a lay person, he is competent to report a history of lung surgeries.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  He is also competent to report his history of shortness of breath and related respiratory symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is nothing in the record to indicate that the Veteran has the requisite medical expertise to diagnose any current lung or heart disorders or to relate those disorders to negligence inherent in his December and May 2004 VA surgeries.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Veteran's statements, standing alone, are insufficient to grant his claim.

In light of the foregoing, it remains unclear to the Board whether the Veteran has any currently diagnosed lung or heart disorder that is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing surgical treatment, or whether any such disorder is instead due to an event not reasonably foreseeable.  Accordingly, the Board finds that a VA examination and opinion is necessary to address these questions.

Finally, the Board observes that, since the issuance of the August 2007 statement of the case, the Veteran has submitted multiple written statements in support of his claim for benefits under 38 U.S.C.A. § 1151.  That newly submitted lay evidence has not yet been considered by the RO.  Nor has the Veteran submitted a waiver of initial RO review with respect to that additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2010).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). While the Board acknowledges that it has reviewed the newly submitted lay evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claim should be reviewed with consideration of all evidence received since the last RO adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination for the purpose of determining whether he incurred any permanent heart, rib, or lung disorder, with scarring, as a result of VA treatment during his December 2003 lung biopsy, May 2004 lung resection surgery, or the post-operative inpatient care that he received following each operation.  Additionally, the examiner should specifically opine as to whether any currently diagnosed lung, rib, or heart disorder, or scarring, was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing surgical or post-operative treatment, or whether it was due to an event not reasonably foreseeable.  If any such disorder can be attributed to any other event, injury, or disability, the examiner should so state.  In rendering the determinations, the examiner should review the Veteran's entire claims folder and the examination report should note that review.  Finally, the examiner should provide the rationale for all opinions expressed.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


